—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about July 7, 1994, which, inter alia, granted plaintiffs’ motion for a preliminary injunction enjoining defendants from interfering with plaintiff Carr’s occupancy of the subject apartment or from taking any steps to terminate the sublease between plaintiff Associates and plaintiff Carr or the proprietary lease between plaintiff Associates as tenant and defendant Owners Corp. as landlord, and denied defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
The material documents are ambiguous as to whether plaintiff Associates was intended to be a purchaser of unsold shares, raising issues that cannot be resolved by the extrinsic evidence offered by the parties. The preliminary injunction in favor of plaintiff Associates will effectively preserve the status quo, without premature consideration of the merits, until the rights of the parties can be more fully adjudicated. The injunction in favor of plaintiff Carr, while not Yellowstone relief, was properly based on uncontradicted evidence that he was the object of action by the cooperative of questionable validity.
We have considered appellant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.